Order entered August 7, 1967, unanimously modified, on the facts and the law and as a matter of discretion, without costs or disbursements to any party, and examinations directed to be held in the manner and in the order specified in the following memorandum. There are two plaintiffs, Lambert and Beauchamp. Lambert is a resident of this county and presently available. His examination shall proceed at the convenience of the parties at a time to be fixed in the order. Beauchamp is an elderly and infirm lady presently residing in New South Wales, Australia. Whether she will appear to testify at the trial is doubtful. Defendant may elect to examine her in Australia either on written interrogatories or on open commission at its option. If defendant elects to examine on open commission, each side will bear its own expenses and the same can be taxed as costs. If said plaintiff is examined on interrogatories and if she does come here for the trial, plaintiff shall notify defendant and defendant may examine Beauchamp five days before the trial. The provisions for the examination of Beauchamp as to time of examination by any method shall be independent of the provisions for examination of any other party in that said examination may be concurrent with any other examination herein ordered, and no other examination herein ordered shall await the conclusion of that examination. Upon the conclusion of Lambert’s examination, plaintiff may proceed to examine defendant through an appropriate officer. Settle order on notice. Concur — -Eager, J. P., Steuer, Capozzoli, Tilzer and Rabin, JJ.